IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                               FILED
                                                                            October 23, 2008

                                      No. 08-30494                       Charles R. Fulbruge III
                                    Summary Calendar                             Clerk


Danny Kirk

                                                    Plaintiff-Appellant
v.

Universal Underwriters of Texas Insurance Company

                                                    Defendant-Appellee



                    Appeal from the United States District Court
                       For the Western District of Louisiana
                                   2:06-CV-1528


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       On April 2, 2008, in Kirk v. Universal Underwriters of Texas Insurance
Company, No. 08-30273, a panel of this court rejected appellant’s attempt to
appeal the lower court’s grant of summary judgment as to appellee, explaining
that it lacked jurisdiction.1 The substance of its opinion applies with full force


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
          “‘Federal appellate courts do not have jurisdiction over orders or judgments that do
not dispose of the litigation in the district court.’ See 28 U.S.C. §§ 1291 and 1292. Such orders
include, but are not limited to, orders dismissing fewer than all of the claims or parties in the
                                        No. 08-30494

to this attempt at an appeal.             Accordingly, this appeal must be and is
DISMISSED.




litigation, except where the district court has certified the order for appeal under Fed. R. Civ.
P. 54(b). See Thompson v. Betts, 754 F.2d 1243, 1245 (5th Cir. 1985) (an order dismissing
fewer than all of the parties is not appealable absent Rule 54(b) certification). The district
court has not so certified the judgment in the instant appeal. Accordingly, the appeal must be
dismissed for lack of jurisdiction.” Slip. op. at 1-2.

                                               2